 
Exhibit 10.20
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 14, 2012 (the
“Effective Date”) by and between Oxford Resources GP, LLC, a Delaware limited
liability company (“Company”), and Michael B. Gardner (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive is currently employed with Company, which is the general
partner of Oxford Resource Partners, LP (“Oxford LP”), pursuant to that certain
Employment Agreement effective as of July 19, 2010 (the “Existing Agreement”);
 
WHEREAS, effective as of the Effective Date, Company and Executive desire to
amend the Existing Agreement in certain respects and, for such purpose, the
parties are entering into this Agreement to replace and supersede the Existing
Agreement in its entirety;
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows, effective
as of the Effective Date:
 
ARTICLE 1:          EMPLOYMENT AND DUTIES
 
1.1   Employment; Effective Date.  Effective as of the Effective Date, and
continuing for the period of time set forth in Article 2 of this Agreement,
Executive’s employment by Company shall be subject to the terms and conditions
of this Agreement.
 
1.2   Positions.  Company shall employ Executive in the position of Vice
President – Legal and General Counsel – Regulatory/Environmental of Company
reporting to the Chief Legal Officer of Company (the “CLO”) or other senior
executive of Company designated by the Chief Executive Officer of Company if
there is no CLO or in the event of the CLO’s incapacity (the CLO or such other
senior executive, the “Reporting Officer”), or in such other positions as the
parties mutually may agree.
 
1.3   Duties and Services.  Executive agrees to serve in the position referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such office, as well as such additional
duties and services appropriate to such office which the parties mutually may
agree upon from time to time.  In such capacity, Executive shall only provide
duties and services to Company and its affiliated entities including Oxford LP
and their respective affiliates, and not to any other persons except with the
consent of the Reporting Officer.  Executive’s employment shall also be subject
to the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time, provided that in the event of any inconsistency between such
policies and any terms of this Agreement, the terms of this Agreement shall
control.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4   Other Interests.  Executive agrees, during the period of his employment by
Company, to devote substantially all of his primary business time, energy and
best efforts to the business and affairs of Company and its affiliates and not
to engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of Company, except with the consent of the Reporting
Officer.  The foregoing notwithstanding, the parties recognize and agree that,
for up to 10 hours per month, Executive may engage in charitable and civic
pursuits (including through the provision of legal services in connection
therewith) and maintain his positions as Managing Member of Westchester Capital
Management, LLC, the General Partner of Highland Resource Group, L.P. (an exempt
securities offering under Regulation D, Rule 505), and Co-Managing General
Partner of Gardner, L.P. (a family limited partnership) without the consent of
the Reporting Officer, as long as such pursuits do not conflict with the
business and affairs of Company or its affiliates or interfere with Executive’s
performance of his duties hereunder, which shall be in the sole good faith
determination of the Reporting Officer.
 
1.5   Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of
Company.  In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
 
ARTICLE 2:          TERM AND TERMINATION OF EMPLOYMENT
 
2.1   Term.  Unless sooner terminated pursuant to other provisions hereof,
Company agrees to continue the employment of Executive for the period beginning
on the Effective Date and ending on December 31, 2013 (the “Initial Expiration
Date”); provided, however, that beginning on the Initial Expiration Date, and on
each anniversary of the Initial Expiration Date thereafter, if this Agreement
has not been terminated pursuant to paragraph 2.2 or 2.3, then this Agreement
shall automatically be extended for an additional one-year period, unless on or
before the date that is 90 days prior to the first day of any such extension
period either party shall give written notice (an “Expiration Notice”) to the
other that no such automatic extension shall occur.
 
2.2   Company’s Right to Terminate.  Notwithstanding the provisions of paragraph
2.1, Company shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:
 
(i)           upon Executive’s death;
 
(ii)           upon Executive’s disability, which shall mean Executive’s
becoming incapacitated by accident, sickness, or other circumstances which
renders him mentally or physically incapable of performing the duties and
services required of him hereunder for 90 or more days (whether or not
consecutive) out of any consecutive 180-day period;
 
(iii)           for “Cause,” which shall mean Executive has (a) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (b) refused without proper reason to perform
the duties and responsibilities required of him hereunder; (c) willfully engaged
in conduct that is materially injurious to Company or its affiliates (monetarily
or otherwise); (d) committed an act of fraud, embezzlement or willful breach of
fiduciary duty to Company or an affiliate (including the willful unauthorized
disclosure of confidential or proprietary material information of Company or an
affiliate); or (e) been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony; or
 
 
-2-

--------------------------------------------------------------------------------

 
 
(iv)           at any time for any other reason, or for no reason whatsoever, in
the sole discretion of the Reporting Officer with the concurrence of the Board
of Directors of Company (the “Board”).
 
2.3   Executive’s Right to Terminate.  Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
 
(i)           for “Good Reason,” which shall mean, in connection with or based
upon (a) a material diminution in Executive’s responsibilities, duties or
authority; (b) a material diminution in Executive’s base compensation or (c) a
material breach by Company of any material provision of this Agreement; or
 
(ii)           at any time for any other reason, or for no reason whatsoever, in
the sole discretion of Executive.
 
2.4   Notice of Termination.  If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving a 30-day written notice
to Executive that it has elected to terminate Executive’s employment hereunder
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder.  If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to Company that he has elected
to terminate his employment hereunder and stating the effective date and reason
(if any) for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder.  In the case of any
notice by Executive of his intent to terminate his employment hereunder for Good
Reason, Executive shall provide Company with notice of the existence of the
condition(s) constituting the Good Reason within 60 days after the initial
existence of such condition(s) and Company shall have 30 days following
Executive’s provision of such notice to remedy such condition(s).  If Company
remedies the condition(s) constituting the Good Reason within such 30 day
period, then Executive’s employment hereunder or as a post-term employment
continuation described in paragraph 4.1, as applicable, shall continue and his
notice of termination shall become void and of no further effect.  If Company
does not remedy the condition(s) constituting the Good Reason within such 30 day
period, Executive’s employment with Company shall terminate on the date that is
31 days following the date of Executive’s notice of termination and Executive
shall be entitled to receive the payments and benefits described in paragraph
4.1 or 4.3, as applicable.  The notice, remedy rights and termination timing
provisions applicable under this paragraph 2.4 in the case of Executive’s
election to terminate his employment for Good Reason are referred to
collectively as the “Good Reason Termination Procedure.”
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.5   Deemed Resignations.  Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, an automatic resignation of Executive from the Board
and from the board of directors or similar governing body of any affiliate of
Company, and an automatic resignation from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.
 
ARTICLE 3:          COMPENSATION AND BENEFITS
 
3.1   Base Salary.  During the period of this Agreement, Executive shall receive
a minimum annual base salary of $165,000.  Executive’s annual base salary shall
be reviewed by the Reporting Officer on an annual basis, and, in the sole
discretion of the Reporting Officer, such annual base salary may be increased,
but not decreased (except for a decrease that is consistent with reductions
taken generally by other executives of Company), effective as of any date
determined by the Reporting Officer.  Executive’s annual base salary shall be
paid in equal installments in accordance with Company’s standard policy
regarding payment of compensation to executives but no less frequently than
monthly.
 
3.2   Bonuses and Incentive Compensation.  For the calendar year in which falls
the Effective Date, and thereafter during the period of this Agreement,
Executive shall be eligible to receive an annual incentive performance bonus in
an amount equal to up to 50% of his annual base salary (or such greater
percentage, if any, as shall be approved by the Reporting Officer).  The amount
of Executive’s annual incentive performance bonus for any calendar year shall be
approved from time to time by the Reporting Officer and shall be pro-rated for
any period of employment by Company during a calendar year of less than twelve
months.  The Reporting Officer’s determinations may take into account such
criteria as he establishes in his discretion.  In addition, Executive shall also
be eligible to receive awards under Company’s Long-Term Incentive Plan, as
determined by the Board based upon the recommendation of the Compensation
Committee of the Board, which may take into consideration the recommendation of
the Reporting Officer.
 
3.3   Other Perquisites.  During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
 
(i)           Business and Entertainment Expenses – Subject to Company’s
standard policies and procedures with respect to expense reimbursement as
applied to its executive employees generally, Company shall reimburse Executive
for, or pay on behalf of Executive, reasonable and appropriate expenses incurred
by Executive for business related purposes, including dues and fees to industry
and professional organizations, professional licensing, continuing legal
education and costs of entertainment and business development.
 
(ii)           Vacation – For the calendar year during which the Effective Date
falls, and thereafter for each calendar year during the period of this
Agreement, Executive shall be entitled to three weeks of paid vacation
(pro-rated for any period of employment with Company during such calendar year
of less than 12 months) and to all holidays provided to executives of Company
generally.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(iii)           Other Company Benefits – Except as provided in paragraph 3.2,
Executive and, to the extent applicable, Executive’s spouse, dependents and
beneficiaries, shall be allowed to participate in all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to other executive employees of Company.  Such
benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by Company.  Company shall
not, however, by reason of this subparagraph be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing any such benefit
plan or program, so long as such changes are similarly applicable to executive
employees generally.
 
(iv)           Home Office – Executive agrees to maintain a home office for the
convenience of Company (the “Home Office”) and Company agrees to reimburse
Executive for the reasonable and necessary expenses of telecommuting including,
without limitation, telephone, teleconferencing service, facsimile, high-speed
internet access, cellular service, data capable cell phone (Blackberry or
equivalent), personal computer and peripheral equipment.
 
(v)           Malpractice Insurance – Company shall purchase an Employed
Lawyer’s malpractice insurance policy for Executive covering his actions and
omissions on behalf of Company and its affiliates, with a minimum Limits of
Liability of three million dollars ($3,000,000) per claim and zero Loss and
Expense Deductible with the option to purchase an extended reporting endorsement
(“tail coverage”), which Company shall timely purchase for unlimited calendar
months should this policy terminate for any reason, provided that such coverage
is available on commercially reasonable terms.
 
ARTICLE 4:          EFFECT OF TERMINATION ON COMPENSATION
 
4.1   Termination by Expiration.  If Executive’s employment hereunder shall be
terminated by expiration of the term as provided in paragraph 2.1 (including any
extensions of the term of this Agreement thereunder) because either party has
provided an Expiration Notice, Executive’s employment with Company shall
nonetheless continue until such employment is actually terminated by either
Company or Executive upon such expiration or at any time thereafter, with such
actual termination and the effective date thereof to be stated in a written
notice to the other party which is provided in accordance with paragraph 8.1,
and, in the case of a termination following such expiration by Executive for
Good Reason (as described below), such notice shall be provided in accordance
with paragraph 2.4 and the Good Reason Termination Procedure shall apply to any
such termination.  In the event an Expiration Notice is provided by either
party, all compensation and all benefits to Executive hereunder shall continue
to be provided until the expiration of such term, and thereafter Executive shall
receive such compensation and benefits as are determined by Company (it being
understood that determinations by Company in this regard could provide Executive
with Good Reason for purposes of the immediately following sentence) until his
employment with Company is actually so terminated.  Upon such actual termination
of Executive’s employment with Company all compensation and benefits shall
terminate contemporaneously with termination of his employment with Company,
except as otherwise provided in the following sentence or under any other
agreement or plan of Company that provides post-termination benefits.  Upon any
such actual termination of Executive’s employment with Company which is upon or
within 12 months following the expiration of the term as described in paragraph
2.1 where the Expiration Notice was given by Company, and subject to
paragraph 4.4, if Executive’s employment with Company has been terminated (a) by
Company and such termination is for any reason other than a reason encompassed
by paragraph 2.2(i), 2.2(ii), or 2.2(iii) or (b) by Executive for Good Reason
(assuming for purposes of these clauses (a) and (b) only that this Agreement
were still in effect continually until and also at the time of any such
termination), then Company shall provide Executive with a lump sum cash
termination payment in an amount equal to 50% of Executive’s annual base salary
at the highest rate in effect at any time upon or following expiration of the
term as provided in paragraph 2.1.  Subject to paragraph 4.4, any lump sum cash
termination payment due to Executive pursuant to the preceding sentence shall be
paid to Executive on the 60th day after the date of Executive’s actual
termination of employment with Company.  For purposes of clarity, Executive’s
termination of employment hereunder by expiration of the term as provided in
paragraph 2.1 hereof is the only circumstance where Executive’s employment with
Company may continue following a termination of employment hereunder, so that a
termination of Executive’s employment hereunder under any other provisions of
this Agreement automatically also results in an actual termination of
Executive’s employment with Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.2   Termination by Company.  If Executive’s employment hereunder shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, except as hereinafter provided, all compensation
and benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment (except as otherwise provided under any other
agreement or plan of Company that provides post-termination benefits); provided,
however, that, subject to paragraph 4.4 below, if such termination shall be for
any reason other than the expiration of the term as described in paragraph 4.1
or any reason other than a reason encompassed by paragraph 2.2(i), 2.2(ii), or
2.2(iii), then Company shall provide Executive with a lump sum cash payment
equal to one times Executive’s annual base salary at the rate in effect under
paragraph 3.1 on the date of such termination.  Subject to paragraph 4.4, any
lump sum cash payment due to Executive pursuant to the preceding sentence shall
be paid to Executive on the 60th day after the date of Executive’s termination
of employment with Company.
 
4.3   Termination by Executive.  If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, except as hereinafter provided, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment (except as otherwise
provided under any other agreement or plan of Company that provides
post-termination benefits); provided, however, that, subject to paragraph 4.4
below, if such termination occurs for Good Reason, then Company shall provide
Executive with a lump sum cash payment equal to one times Executive’s annual
base salary at the rate in effect under paragraph 3.1 on the date of such
termination.  Subject to paragraph 4.4, any lump sum cash payment due to
Executive pursuant to this paragraph shall be paid to Executive on the 60th day
after the date of Executive’s termination of employment with Company.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.4   Release and Full Settlement.  Anything to the contrary herein
notwithstanding, as a condition to the receipt of the termination payments under
paragraph 4.1, 4.2 or 4.3 hereof, as applicable, Executive shall first execute a
release, in the form established by the Board, releasing the Board, Company, and
Company’s parent corporation, subsidiaries, affiliates, and their respective
equityholders, partners, officers, directors, employees, attorneys and agents
from any and all claims and from any and all causes of action of any kind or
character including, without limitation, all claims or causes of action arising
out of Executive’s employment with Company or its affiliates or the termination
of such employment, but excluding all claims to vested benefits and payments
Executive may have under any compensation or benefit plan, program or
arrangement, including this Agreement.  Executive shall provide such release no
later than 50 days after the date of his termination of employment with Company
and, as a condition to Company's obligation to provide termination payments in
accordance with paragraphs 4.1, 4.2 and 4.3, Executive shall not revoke such
release.  The performance of Company’s obligations hereunder and the receipt of
any termination payments provided under paragraphs 4.1, 4.2 and 4.3 shall
constitute full settlement of all such claims and causes of action.
 
4.5   No Duty to Mitigate Losses.  Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 4.  Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.
 
4.6   Liquidated Damages.  In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 4 shall be received by Executive as
liquidated damages.
 
4.7   Section 409A Matters.  Notwithstanding any provision in this Agreement to
the contrary, if Executive is a specified employee (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance thereunder and determined in
accordance with any method selected by Company that is permitted under the
regulations issued under Section 409A of the Code), and the payment of any
amount or benefit under this Agreement to or on behalf of Executive would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any such
payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six months after Executive’s separation from
service (or if such date does not fall on a business day of Company, the next
following business day of Company), or such earlier date upon which such amount
can be paid or provided under Section 409A of the Code without being subject to
such additional taxes and interest; provided, however, that Executive shall be
entitled to receive the maximum amount permissible under Section 409A of the
Code and the applicable administrative guidance thereunder during the six-month
period following his separation from service that will not result in the
imposition of any additional tax or penalties on such amount.  For all purposes
of this Agreement, Executive shall be considered to have terminated employment
with Company when Executive incurs a "separation from service" with Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and the applicable
administrative guidance issued thereunder.  To the extent that Section 409A of
the Code is applicable to this Agreement, the provisions of this Agreement shall
be interpreted as necessary to comply with such section and the applicable
administrative guidance issued thereunder.
 
 
-7-

--------------------------------------------------------------------------------

 
 
4.8   Other Benefits.  This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment.  Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to his ownership rights in Oxford LP, and other benefits under the
plans and programs maintained by Company shall be governed by the separate
agreements, plans and the other documents and instruments governing such
matters.
 
ARTICLE 5:          PROTECTION OF CONFIDENTIAL INFORMATION
 
5.1   Disclosure to and Property of Company.  All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment with Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customers’
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to Company and are
and shall be the sole and exclusive property of Company (or its
affiliates).  Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Work Product”) are and shall be the sole and exclusive property
of Company (or its affiliates).  Upon Executive’s termination of employment with
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to Company.
 
5.2   Disclosure to Executive.  Company has disclosed and will disclose to
Executive, or place Executive in a position to have access to or develop,
Confidential Information and Work Product of Company (or its affiliates); and/or
has entrusted and will entrust Executive with business opportunities of Company
(or its affiliates); and/or has placed and will place Executive in a position to
develop business good will on behalf of Company (or its affiliates).  Executive
agrees to preserve and protect the confidentiality of all Confidential
Information and Work Product of Company (or its affiliates).
 
 
-8-

--------------------------------------------------------------------------------

 
 
5.3   No Unauthorized Use or Disclosure.  Executive agrees that he shall not, at
any time during or after Executive’s employment with Company, make any
unauthorized disclosure of, and shall prevent the removal from Company premises
(which includes for purposes hereof the Home Office) of, Confidential
Information or Work Product of Company (or its affiliates), or make any use
thereof, except in the carrying out of Executive’s responsibilities during the
course of Executive’s employment with Company.  Executive shall use commercially
reasonable efforts to cause all persons or entities to whom any Confidential
Information shall be disclosed by him hereunder to observe the terms and
conditions set forth herein as though each such person or entity was bound
hereby.  Executive shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Executive shall provide Company with prompt notice of such
requirement prior to making any such disclosure, so that Company may seek an
appropriate protective order or otherwise contest such disclosure.  At the
request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control.  Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
with Company exclusively belongs to Company (and not to Executive), and
Executive shall promptly disclose such Confidential Information to Company and
perform all actions reasonably requested by Company to establish and confirm
such exclusive ownership.  Affiliates of Company shall be third party
beneficiaries of Executive’s obligations under this Article 5.  As a result of
Executive’s employment with Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of Company and its affiliates.  Executive also agrees to preserve and protect
the confidentiality of such third party Confidential Information and Work
Product to the same extent, and on the same basis, as Company’s Confidential
Information and Work Product.
 
5.4   Ownership by Company.  If, during Executive’s employment with Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work.  If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
 
 
-9-

--------------------------------------------------------------------------------

 
 
5.5   Assistance by Executive.  During the period of Executive’s employment with
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right, title
and interest in and to Work Product and the execution of all formal assignment
documents requested by Company or its nominee and the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.
 
5.6   Remedies.  Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 5 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 5 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach.  Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 5 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
 
ARTICLE 6:          NON-COMPETITION OBLIGATIONS
 
6.1   Non-competition Obligations.  As part of the consideration for the
compensation and benefits to be paid to Executive hereunder; to protect the
trade secrets and confidential information of Company and its affiliates that
have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, or the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the provisions of this Article
6.  Executive agrees that during the period of Executive’s non-competition
obligations hereunder, Executive shall not, directly or indirectly for Executive
or for others, in any geographic area or market where Company is conducting any
business as of the date of termination of the employment relationship:
 
 
(i)
engage in any business that is competitive with the business conducted by
Company;

 
 
(ii)
render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any business
that is competitive with the business conducted by Company;

 
 
(iii)
induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or

 
 
(iv)
request or cause any customer of Company or its affiliates to terminate any
business relationship with Company or its affiliates.

 
 
-10-

--------------------------------------------------------------------------------

 
 
The non-competition obligations under this Agreement shall apply during the
period that Executive is employed by Company and shall continue for 12 months
after the date of the termination of Executive’s employment with Company for any
reason except any termination of this Agreement pursuant to paragraph 2.1
(Termination by Expiration).  For the avoidance of doubt, the non-competition
obligations under this Agreement shall not continue after the date of the
termination of Executive’s employment with Company if such termination occurs
for any reason at any time at or after the expiration of this Agreement as
provided in paragraph 2.1 by reason of either Company or Executive having given
an Expiration Notice pursuant to paragraph 2.1.  Executive understands that the
foregoing restrictions may limit Executive’s ability to engage in certain
businesses anywhere in the world during the period provided for above, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restrictions.
 
6.2   Enforcement and Remedies.  Executive acknowledges that money damages would
not be sufficient remedy for any breach of this Article 6 by Executive, and
Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then owing to Executive under this Agreement and/or to
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this Article 6, but shall be in addition to all remedies available
at law or in equity to Company, including, without limitation, the recovery of
damages from Executive and Executive’s agents involved in such breach and
remedies available to Company pursuant to other agreements with Executive.
 
6.3   Reformation.  It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates.  Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
 
ARTICLE 7:          NONDISPARAGEMENT
 
Executive shall refrain, both during the employment relationship and after the
employment relationship terminates, from publishing any oral or written
statements about Company, its affiliates, or any of such entities’ officers,
employees, agents or representatives that (i) are slanderous, libelous, or
defamatory; (ii) disclose private or confidential information about Company, its
affiliates, or any of such entities’ business affairs, officers, employees,
agents, or representatives; (iii) constitute an intrusion into the seclusion or
private lives of the officers, employees, agents, or representatives of Company
or its affiliates; (iv) give rise to unreasonable publicity about the private
lives of the officers, employees, agents, or representatives of Company or its
affiliates; (v) place Company, its affiliates, or any of such entities’
officers, employees, agents, or representatives in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Company, its affiliates, or any of such entities’ officers, employees, agents,
or representatives.  A violation or threatened violation of this prohibition may
be enjoined by the courts.  The rights afforded Company and its affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Company agrees that, both during Executive’s employment relationship and after
the employment relationship terminates, Company, its affiliates, and such
entities’ officers, employees, agents or representatives shall refrain from
publishing any oral or written statements about Executive that (i) are
slanderous, libelous, or defamatory; (ii) disclose private or confidential
information about Executive; (iii) constitute an intrusion into the seclusion or
private life of Executive; (iv) give rise to unreasonable publicity about the
private life of Executive; (v) place Executive  in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Executive.  A violation or threatened violation of this prohibition may be
enjoined by the courts.  The rights afforded Executive under this provision are
in addition to any and all rights and remedies otherwise afforded by law.
 
The nondisparagement obligations of this Article 7 shall not apply to
communications with law enforcement or required testimony under law or court
process.
 
ARTICLE 8:          MISCELLANEOUS
 
8.1   Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 

  If to Company to: Oxford Resources GP, LLC     41 South High Street     Suite
3450     Columbus, Ohio 43215     Attention: Chief Legal Officer         If to
Executive to: Michael B. Gardner     22132 Westchester Road     Shaker Heights,
Ohio 44122

 
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
 
8.2   Applicable Law.  This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Ohio.
 
8.3   No Waiver.  No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
8.4   Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
 
8.5   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
 
 
-12-

--------------------------------------------------------------------------------

 
 
8.6   Withholding of Taxes and Other Employee Deductions.  Company may withhold
from any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
 
8.7   Headings.  The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
 
8.8   Gender and Plurals.  Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
 
8.9   Affiliate.  As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
 
8.10  Assignment and Assumption.  This Agreement shall be binding upon and inure
to the benefit of Company and any successor of Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Executive and his heirs.  Except as provided in the preceding provisions of
this paragraph, this Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit, or
obligation of either party, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party.
 
8.11  Term.  This Agreement has a term co-extensive with the term of employment
provided in for Article 2.  Termination shall not affect any right or obligation
of any party which is accrued or vested prior to such termination.  The
provisions of paragraphs 2.4, 2.5, 4.1, 4.4, 4.5, 4.6, 4.7 and 4.8 and Articles
5, 6, 7 and 8 shall survive any termination of this Agreement.
 
8.12  Entire Agreement.  Except as provided in the Excepted Plans/Agreements (as
defined below), as of the Effective Date, this Agreement shall constitute the
entire agreement of the parties with regard to the subject matter hereof, and
shall contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of Executive with
Company.  Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the Effective Date and relating to the
subject matter hereof (other than the Excepted Plans/Agreements), including
without limitation the Existing Agreement, are as of the Effective Date
superseded by and null and void and of no further force and effect.  Any
modification of this Agreement shall be effective only if it is in writing and
signed by the party to be charged.  For purposes hereof, the “Excepted
Plans/Agreements” are (i) the written benefit plans and programs referenced in
paragraph 3.3(iii) (and any agreements between Company and Executive that have
been executed under such plans and programs) and paragraph 4.8, (ii) any signed
written agreement contemporaneously or hereafter executed by Company and
Executive and (iii) any exceptions provided for in the terms of this Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
 
8.13  Legal Expenses; Indemnification.  If Executive incurs legal costs and
expenses (including reasonable attorneys’ fees) in any contest relating to
rights under this Agreement and prevails in such contest, Company shall
reimburse Executive (and his heirs, executors, and administrators) for his
reasonable legal costs and expenses (including reasonable attorneys’ fees)
incurred with respect to such contest.  Executive shall be indemnified and held
harmless by Company during the term of this Agreement and following any
termination of this Agreement for any reason whatsoever in the same manner as
would any other key management employee of Company with respect to acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of Executive.
 
8.14  Liability Insurance.  Company shall maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and shall
provide Executive with coverage under such policy on terms not less favorable
than provided to other Company directors and officers.
 
8.15  Arbitration.
 
(i)           Company and Executive agree to submit to final and binding
arbitration any and all disputes or disagreements concerning the interpretation
or application of this Agreement, the termination of this Agreement, or any
other aspect of the Executive’s employment relationship with Company or the
termination thereof.  Any such dispute or disagreement shall be resolved by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association before a single
arbitrator.  Arbitration shall take place in Columbus, Ohio, unless the parties
mutually agree to a different location.  Company and Executive agree that the
decision of the arbitrator shall be final and binding on both parties.  Any
court having jurisdiction may enter a judgment upon the award rendered by the
arbitrator.  The costs of the proceedings shall be borne equally by the parties
unless the arbitrator orders otherwise.
 
(ii)           Notwithstanding the provisions of paragraph 8.15(i), (a) Company
may, if it so chooses, bring an action in any court of competent jurisdiction
for temporary or preliminary injunctive relief to enforce Executive’s
obligations under Article 5, 6 or 7, pending a decision by the arbitrator in
accordance with paragraph 8.15(i), and (b) Executive may, if he so chooses,
bring an action in any court of competent jurisdiction for temporary or
preliminary injunctive relief to enforce Company’s obligations under Article 7,
pending a decision by the arbitrator in accordance with paragraph 8.15(i).  In
any such action by Company, Executive may raise in such court any objections
that he may have with regard to the enforceability of his obligations under
Article 5, 6 or 7.
 
[Signature page follows.]
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.
 

 
Oxford Resources GP, LLC
                        By:  
/s/ Daniel M. Maher
     
Name:
Daniel M. Maher       Title: Senior Vice President and Chief Legal Officer      
                     
“COMPANY”
                           
/s/ Michael B. Gardner
     
Name:
Michael B. Gardner                            
“EXECUTIVE”
 